Citation Nr: 1207350	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Character of discharge for the period of service from October 2, 1981 to May 20, 1986.

2.  Entitlement to an initial (compensable) rating for a laceration scar of the right wrist.  

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a laceration scar of the right forearm.

4.  Entitlement to service connection for a left thumb disorder.

5.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for asthma.

6.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for gastroesophageal reflux disorder (GERD).

8.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a head injury.

9.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for residuals of a fall injury.

10.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a tuft fracture of the distal phalange of the left ring finger.

11.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had honorable active service from August 10, 1977 to October 1, 1981.  By a March 2007 administrative decision, VA determined that the Veteran's discharge for the period of service from October 2, 1981 to May 20, 1986 was under dishonorable conditions, therefore, was a bar to the award of VA compensation benefits. 


This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from the aforementioned March 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that the Veteran's discharge for the period of service from October 2, 1981 to May 20, 1986 was under dishonorable conditions.  

This matter also comes before the Board, in part, on appeal from a February 2010 rating decision by the RO in Waco, Texas, which granted service connection for a laceration scar of the right wrist, assigning a noncompensable (zero percent disabling) rating for this disability, denied service connection for a left thumb disorder, and denied service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a laceration scar of the right forearm, asthma, PTSD, GERD, a head injury, residuals of a fall injury, a tuft fracture of the distal phalange of the left ring finger, and high cholesterol, respectively.  The Veteran appealed the respective noncompensable rating assigned for the laceration scar of the right wrist, denial of service connection for a left thumb disorder, and denials of service connection for other disabilities for treatment purposes only under 38 U.S.C. Chapter 17.  Due to the Veteran's place of incarceration, the Waco RO has completed the most recent development.  

The Board notes the Veteran has indicated in several statements throughout the record that he required a representative for assistance in filing proper paperwork in this matter.  For example, on an August 2008 VA Form-9 (substantive appeal to the Board), the Veteran wrote in the space allotted for the signature of the appointed representative the words "I need one, Please!!!"  Moreover, in February 2009, the Veteran wrote a letter addressed personally to a Veterans Service Center Manager at the RO, asking that she be his representative.  In his most recent letter to VA, dated September 2011, the Veteran wrote that he had asked VA numerous times for a representative, but that he had not been provided one.  

The record indicates that the Veteran is represented in this matter by a Veterans Service Organization, specifically the Disabled American Veterans (DAV).  In October 2005, the Veteran filed a VA Form 21-22, appointing DAV as his representative in all matters before VA.  The record indicates that DAV has been in contact with the Veteran throughout this matter and that the Veteran has written personal letters to his DAV representative in August 2008 and April 2010, respectively, requesting assistance.  The DAV, in turn, has written letters to VA for the Veteran, filed documents on behalf of the Veteran, and provided a February 2012 appellant's brief regarding the need for a remand in this matter.  In essence, the record indicates that the Veteran is aware that DAV represents him in this matter and that DAV is assisting him, even though the Veteran's most recent letter, dated September 2011, stated that he had not appointed a representative.  As such, to clear up any confusion the Veteran might have, the Board would like inform the Veteran that VA will not appoint a VA employee to represent him personally in this matter, as VA is unable to do so by statute and regulation.  The record indicates that the Veteran himself appointed DAV as his representative in all matters before VA; therefore, the Veteran should contact DAV if he wishes to communicate with his appointed representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that the Veteran has been afforded due process in regard to his claims.  The Veteran currently is incarcerated at a facility in Lamesa, Texas.  The Veteran has requested a Board hearing regarding his appeal.  In a December 2008 statement, the Veteran indicated that he wished to testify before a Veterans Law Judge, while seated at the RO (Travel Board hearing).  Subsequently, on a June 2011 VA Form-9, the Veteran indicated that he would prefer to testify at a Board personal hearing via videoconferencing, before a Veterans Law Judge, seated in Washington, DC (videoconference hearing).  

The RO scheduled a Travel Board hearing for October 19, 2011 at the RO in Waco, Texas, and sent the Veteran a letter dated September 14, 2011, informing him of the time and place to report for the hearing.  In reply, the Veteran mailed a handwritten note to the RO, indicating that the prison warden had requested that the RO call him and ask that the Veteran be allowed to testify before the Board via telephone or teleconference.  The Veteran included the warden's telephone number for the RO to call.  The record indicates that the letter and note were received by the RO on September 26, 2011.

In an October 2011 letter, the RO told the Veteran that they would be unable to schedule a hearing before a Veterans Law Judge to be conducted via telephone or teleconference.  The RO stated that there were no provisions to hold hearings with the Board via telephone, or at a facility other than the Waco RO or the VA office in El Paso, Texas.  The RO informed the Veteran that his appeal was certified and would be transferred to the Board within the following few weeks.  

Subsequently, in a November 2011 letter, the RO advised the Veteran that they were transferring the Veteran's records to the Board, and that the Veteran had 90 days from the date of the letter to ask to appear personally before the Board and give testimony concerning his appeal.  The RO also indicated that, if the Veteran had already requested a hearing before the Board, the Board would be sending the Veteran information about the hearing in a separate letter.  The RO advised the Veteran that he did not have to repeat any prior request for a hearing.   

VA regulations provide that a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Further, 38 C.F.R. § 20.700(e), titled "Electronic Hearings," states, "When suitable facilities and equipment are available, an appellant may be scheduled for an electronic hearing."

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United States Court of Appeals for Veterans Claims (Court) cautioned VA that, when adjudicating the claims of incarcerated veterans, VA must be certain to tailor its assistance to the peculiar circumstances of confinement.  In Bolton v. Brown, 8 Vet. App. 185, 191   (1995), in addressing an incarcerated veteran's right to a VA examination, the Court appeared to require an explanation of VA's efforts to accommodate the peculiar circumstances of confinement.  The Court did point out that VA does not have the authority to compel the incarcerating facility to release a veteran.  Id.  

Based on a review of the claims file, it does not appear that the RO explored all reasonable avenues for accommodating the Veteran's hearing request.  Rather, the RO appears to have simply cancelled the hearing request after the prison warden suggested that the Veteran be allowed to testify via telephone.  While there is no provision for telephone personal hearing, other actions should be taken to determine whether in-person or videoconference hearing options are available or feasible.

The record does not indicate that the RO contacted the prison warden to determine if the Veteran could be allowed to testify at a Travel Board hearing outside the facility and, if so, if transportation could be provided.  Moreover, the record does not indicate that the RO acknowledged the Veteran's requested preference to testify via videoconferencing.  The record contains no indication that the RO contacted the prison warden to determine if the facility at which the Veteran was incarcerated had suitable facilities and equipment available that might reasonably allow for the Veteran to testify at a videoconference hearing from that facility.  Therefore, a remand is necessary to ensure that attempts are made to determine the feasibility of providing the Veteran with a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should determine whether a Travel Board hearing or a videoconference hearing using facilities at the correctional facility is possible.  The AMC/RO should contact the Preston E. Smith Prison Unit in Lamesa, Texas, or other appropriate authority within the Texas Department of Criminal Justice, to determine if:  A) the Veteran would be allowed to testify at a Travel Board hearing and, if so, if transportation to the hearing could be provided, and
 B) videoconference capabilities exist at the prison where the Veteran is located and, if so, whether arrangements can be made to schedule the Veteran to testify via videoconference for a Travel Board hearing before a Veterans Law Judge seated at the RO on the next available date, with the DAV representative appearing before the Veterans Law Judge while at the RO. 

2.  If such hearing cannot be scheduled because the Veteran's attendance at a Travel Board hearing at the AMC/RO is not feasible, or if prison videoconference facilities are unavailable or infeasible, then the AMC/RO must document in writing and associate with the claims file all efforts expended to afford the Veteran a Board hearing despite his incarceration.

If a Travel Board hearing is scheduled, then notice should be sent to the Veteran in accordance with the applicable regulations at his latest and correct address of record. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

